


110 HR 6164 IH: Federal Housing Enterprises

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6164
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Watt (for
			 himself, Mrs. Myrick, and
			 Mr. Emanuel) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To establish a risk-reduction and accountability pilot
		  program for the housing-related government-sponsored
		  enterprises.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Housing Enterprises
			 Transparency and Accountability Act of 2008.
		2.Pilot program to
			 encourage risk reduction and accountability
			(a)EstablishmentThe Federal Housing Finance Board shall
			 require each Federal Home Loan Bank, and the Director of the Office of Federal
			 Housing Enterprise Oversight of the Department of Housing and Urban Development
			 shall require the Federal National Mortgage Association and the Federal Home
			 Loan Mortgage Corporation, to carry out a pilot program to reduce risk through
			 the use of electronic platforms to conduct transactions in interest rate swaps
			 and forward rate agreements. The pilot program required under this section
			 shall commence not later than the expiration of the 180-day period beginning on
			 the date of the enactment of this Act.
			(b)RequirementsIn carrying out the pilot program required
			 under subsection (a), the Federal Housing Finance Board and the Director of the
			 Office of Federal Housing Enterprise Oversight shall require that—
				(1)the Federal Home
			 Loan Banks, and the Federal National Mortgage Association and Federal Home Loan
			 Mortgage Corporation, respectively, conduct at least 5 percent of their
			 transactions in interest rate swaps and forward rate agreements for the
			 calendar years 2009 and 2010 on an electronic platform or platforms; and
				(2)in
			 selecting the electronic platform or platforms, the Federal Home Loan Banks,
			 and the Federal National Mortgage Association and Federal Home Loan Mortgage
			 Corporation shall consider the extent to which such electronic platform or
			 platforms—
					(A)keep accurate
			 records and provide an accurate audit trail for transactions executed on each
			 such platform;
					(B)enable users to
			 identify and net their mutually offsetting short term interest rate
			 risks;
					(C)are owned and
			 located in the United States and utilize technologies patented in the United
			 States; and
					(D)are not an
			 organized exchange, board of trade, or trading facility as those terms are
			 defined in the Commodity Exchange Act (7 U.S.C. 1 et seq.).
					(c)Study and
			 reportNot later than March
			 1, 2011, the Federal Housing Finance Board and the Director of the Office of
			 Federal Housing Enterprise Oversight shall each conduct a study of the pilot
			 program required under subsection (a) and shall submit a report regarding the
			 results and conclusions of the study to the Committee on Financial Services of
			 the House of Representatives and the Committee on Banking, Housing, and Urban
			 Affairs of the Senate.
			
